DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/115,169 application filed December 8, 2020.  Claims 1-17 are pending and have been fully considered.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in Figure 5B, it appears that reference number “125” and “128” should be switched.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  page 23 is replete with elements having incorrect references numbers.  Paragraphs 1, 2, and 4 appear to be referencing the conventional air cleaner illustrated in Figure 1.  However, the reference numbers provided throughout the aforementioned paragraphs are aimed at the other figures that provide detail of the presently pending invention.  For example, “conventional air cleaner 10” should read --conventional air cleaner 1--, “hydrocarbon trap 140” should read --hydrocarbon trap 4--, “case 110” should read --case 2--, etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bause et al. (U.S. Patent No. 7,163,574, herein “Bause”).
Regarding Claim 1, Bause discloses an air cleaner (12) that includes a case (14) including an inlet port (18) through which external air is introduced (see column 2, lines 48-50), and an outlet port (18) through which filtered air is discharged (see column 2, lines 48-50), a filter assembly (16) provided in a first space (D) of an internal space in the case to filter the external air introduced through the inlet port and to remove foreign substances from the external air (see column 2, lines 41-45), and a hydrocarbon trap (10) provided in a second space (C) of the internal space in the case through which the air filtered through the filter assembly flows, to collect hydrocarbons in the second space (see column 2, lines 60-64).
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant air cleaners for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747